                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES - GENERAL

Case No.      CV 19-7633-DMG                                        Date     September 24, 2019
              9:19-bk-10481-MB

Title In Re Mindy Chapman-Sharpiro


Present: The Honorable       DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

               Kane Tien                                             Not Reported
              Deputy Clerk                                           Court Reporter

   Attorneys Present for Plaintiff(s)                      Attorneys Present for Defendant(s)
             Not Present                                              Not Present

Proceedings: IN CHAMBERS – ORDER TO SHOW RE: DISMISSAL FOR LACK OF
             PROSECUTION

        The docket reflects that a bankruptcy appeal has been filed in the above-entitled action,
but that appellant has not filed the required:

        _X_    statement of issues,

        _X_    designation of record,

        _X_    notice of transcripts, and

        _X_    filing fee.

       Appellant is Ordered to Show Cause no later than (10 days) October 4, 2019, why the
appeal should not be dismissed for these deficiencies. The Court may consider Appellant's filing
of the missing required documents and fees to the Bankruptcy Court, along with a declaration of
good cause for the delay, sufficient response to the order to show cause.

IT IS SO ORDERED.




CV-90                                 CIVIL MINUTES - GENERAL              Initials of Deputy Clerk KT
